Citation Nr: 0523415	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-15 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a fractured odontoid (C2) with partial 
fusion, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from July 1978 to January 
1984.

This appeal arises from the veteran claim of entitlement to 
an increased disability rating for his cervical spine 
disability, which is currently evaluated as 30 percent 
disabling.  The RO denied the increased rating claim in the 
August 2002 rating decision, and the veteran subsequently 
filed a notice of disagreement.  The Board remanded the case 
in December 2003 for the issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
After the issuance of an SOC pursuant to the Board's remand, 
the veteran perfected an appeal as to the increased rating 
issue.  The case is now once again before the Board, and for 
the reasons outlined below, must again be remanded.

The appeal is therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Matters not on appeal

In an October 2001 decision, the Board increased the 
disability rating assigned the veteran's cervical spine 
disability from 10 to 30 percent.  The RO effectuated the 
Board's decision in a rating decision dated later that same 
month, which assigned an effective date of June 2, 2000 for 
the 30 percent award.  The veteran perfected an appeal as to 
the effective date assigned.  However, he subsequently 
withdrew his appeal for an earlier effective date for the 
30 percent rating.  See 38 C.F.R. § 20.204 (2004); see also 
Hanson v. Brown, 9 Vet. App. 29 (1996) [a claim ceases to 
exist when withdrawn].  

The veteran filed a motion alleging that the October 2001 
Board decision contained clear and unmistakable error (CUE) 
in not awarding an additional 10 percent rating for 
demonstrable deformity of the vertebral body.  See 
38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400 et seq.  The Board denied the CUE motion 
in a December 2003 decision

In February 2005, the veteran additionally moved to have the 
Board reconsider its October 2001 decision.  See 38 U.S.C.A. 
§ 7103; 38 C.F.R. § 20.1000 et seq.
A Deputy Vice Chairman of the Board denied the motion for 
reconsideration in June 2005.  

The only matter currently active is the increased rating 
issue listed on the title page.


REMAND

The veteran seeks an increased rating for his cervical spine 
disability, which is currently evaluated as 30 percent 
disabling.  The veteran essentially contends that his 
disability includes spinal cord involvement which warrants a 
100 percent rating under the former 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).

Reason for remand

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA essentially requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that 
although substantial development of the case has been 
accomplished, there has been no VCAA letter issued regarding 
the increased rating claim on appeal.  The United States 
Court of Appeals for Veterans Claims has held on countless 
occasions that such notice is required by law.  See e.g., 
Quartuccio, supra.  Remand of the case is therefore in order 
for the purpose of providing the veteran with adequate notice 
under the VCAA.

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should send the veteran and his 
representative a VCAA notice letter 
regarding the issue on appeal.  The VCAA 
notice letter provided should inform the 
veteran of the evidence not of record 
that is necessary to substantiate the 
claim, and should notify him of what 
information and/or evidence he is 
responsible for providing to VA and what 
information it is VA's responsibility to 
obtain.  Finally, the letter should 
request that the veteran provide any 
evidence in his possession pertaining to 
the claim.

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Board takes this 
opportunity to advise the veteran, however, that his 
continually submitting lengthy and redundant contention 
documents may serve only to delay resolution of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

